Name: Council Regulation (EEC) No 4015/88 of 21 December 1988 amending Regulation (EEC) No 1521/76 on imports of olive oil originating in Morocco
 Type: Regulation
 Subject Matter: processed agricultural produce;  Africa
 Date Published: nan

 No L 358 / 2 Official Journal of the European Communities 27 . 12 . 88 COUNCIL REGULATION (EEC) No 4015 / 88 of 21 December 1988 amending Regulation (EEC) No 1521 /76 on imports of olive oil originating in Morocco THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the Contracting Parties have agreed, by exchange of letters , to fix the additional amount at 12,09 ECU per 100 kilograms for the period 1 November 1987 to 31December 1990 ; Whereas Regulation (EEC) No 1521 / 76 should accordingly be amended , Having regard to the Treaty establishing the European Economic Community , and in . particular Article 113 thereof, Having regard to the proposal from the Commission , HAS ADOPTED THIS REGULATION: Whereas Article 17 and Annex B to the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco ( ! ) stipulate that , if the country in question levies a special export charge on imports into the Community of olive oil falling within CN codes 1509 10 10 , 1509 10 90 and 1510 00 10 , the levy applicable to such oil is to be reduced by a fixed amount of 0,60 ECU per 100 kilograms and by an amount equal to the special charge , but not exceeding 12,09 ECU per 100 kilograms in the case of the reduction provided for in the aforementioned Article and 12,09 ECU per 100 kilograms in the case of the additional amount provided for in the aforementioned Annex B; Article 1 Article 1 ( 1 ) (b ) of Regulation (EEC) No 1521 / 76 shall be replaced by the following: '( b ) an amount equal to the special charge levied by Tunisia and Morocco on exports of the said oil but not exceeding 12,09 ECU per 100 kilograms, this amount being increased for the period 1 November 1987 to 31 December 1990 by 12,09 ECU per 100 kilograms .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . Whereas the aforementioned Agreement was implemented by Regulation (EEC) No 1521 / 76 ( 2 ), as last amended by Regulation (EEC) No 799 / 87 ( 3 ); This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1988 . For the Council The President V. PAPANDREOU ( ») OJ No L 264 , 27 . 9 . 1978 , p. 2 . ( 2 ) OJ No L 169 , 28 . 6 . 1976 , p. 43 . ( 3 ) OJ No L 79 , 21 . 3 . 1987 , p. 12 .